TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 23, 2015



                                    NO. 03-15-00059-CV


                                       C. H., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 119TH DISTRICT COURT OF RUNNELS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order of termination signed by the district court on January 5, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order of termination. Therefore, the Court affirms the

district court’s order of termination. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.